Citation Nr: 0629347	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  97-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for the residuals of an injury to the muscles of 
the abdominal wall (Muscle Group XIX).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active military duty from April 1995 
to April 1996.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision in which the New Orleans, Louisiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA), in pertinent 
part, granted service connection for the residuals of an 
injury to the muscles of the abdominal wall (Muscle Group 
XIX).  The RO assigned an initial noncompensable (zero 
percent) evaluation for that disability.  The Board most 
recently remanded this case for additional development of the 
record in December 2004; the RO has now returned the case to 
the Board for appellate review.

The appellant has appealed the initial rating assigned for 
the abdominal muscle injury disability.  In effect, she is 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection (April 3, 1996) to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Effective July 3, 1997, VA revised the rating schedule for 
evaluating muscle injury disabilities.  38 C.F.R. § 4.73 
(1998).  Here, because the rating is effective from April 3, 
1996, consideration must be given to both old and new rating 
criteria.


FINDING OF FACT

Moderate impairment of Muscle Group XIX has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of an injury to the muscles of the abdominal wall (Muscle 
Group XIX) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5319 (1997); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5319 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her increased rating claim by correspondence 
dated in September 2002, July 2003, and December 2004.  Those 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to an increased rating.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  In the May 1998 
Supplemental statement of the Case (SSOC), the appellant was 
provided notice of the amended regulations related to muscle 
injuries.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated her 
increased rating claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  The appellant was afforded VA 
medical examinations, as well as RO and Board hearings.  VA 
medical records were obtained and associated with the claims 
file.  The appellant did not provide any information to VA 
concerning available treatment records that she wanted the RO 
to obtain for her that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave her notification of her rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
March 2006.  In addition, the entire period from the date of 
the grant of service connection until the present is under 
appellate review.  

The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for her 
claimed disability, as well as the assistance VA would 
provide.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at her May 1997 personal hearing at 
the RO that she constantly had to take breaks while at work 
because of problems with stomach pain.  She stated that she 
had taken off from work several times because of her muscle 
disability.  See RO Hearing Transcript pp. 2-5.  The 
appellant provided similar testimony during her January 2003 
Board hearing.  She testified that she was unable to perform 
any strenuous activities that caused pressure on her stomach.  
She said that she took pain medication.  See Board Hearing 
Transcript pp. 2-6.  The appellant reported that she had been 
to the emergency room on more than twenty occasions for her 
disability since the claim was filed.  See Board Hearing 
Transcript p. 7.  The appellant's friend testified that he 
had observed the appellant experiencing pain in her stomach 
area when getting up from lying down and that she would go to 
the hospital for treatment.  See Board Hearing Transcript p. 
3.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Service connection for the residuals of an injury to the 
muscles of the abdominal wall was granted in a June 1996 
rating decision.  A noncompensable rating under Diagnostic 
Code 5319 has been in effect since April 3, 1996, the day 
after the appellant's discharge from service.

The Board notes that the appellant appealed the initial 
noncompensable evaluation for her abdominal muscle injury 
residuals.  The Court held, in Fenderson v. West, 12 Vet. 
App. 119 (1999), that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then-current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that decision, the Court also discussed the concept of 
"staging" ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The muscle injury issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.

As previously noted, effective July 3, 1997, VA revised the 
rating schedule for evaluating muscle injury disabilities.  
See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
(38 C.F.R. §§ 4.47-4.54 and § 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology and advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30,235-
30,237.  There were no substantive changes due to the cited 
amendments.  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, however, the revised 
regulations do not significantly effect the evaluation of the 
appellant's residuals of an injury to the muscles of Muscle 
Group XIX that is evaluated under Diagnostic Code 5319.

Under 38 C.F.R. § 4.73, Diagnostic Code 5319, Muscle Group 
XIX includes the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and thorax, flexion and lateral motions of the spine, 
and synergists in strong downward movements of the arm.  
Pursuant to that Diagnostic Code, a noncompensable rating is 
awarded when there is slight disability.  A 10 percent 
evaluation is assigned for a moderate disability, and a 20 
percent disability evaluation is warranted for a moderately 
severe disability.  A 30 percent evaluation is contemplated 
for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 
5319.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).

Under both versions of 38 C.F.R. § 4.56, a slight disability 
of the muscle is a simple wound of muscle without 
debridement, infection, or effects of laceration.  The 
service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1997); 38 C.F.R. 
§ 4.56(d)(1) (2005).

A moderate disability of muscles is a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (1997); 
38 C.F.R. § 4.56(d)(2) (2005).

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997); 38 C.F.R. § 4.56(d)(3) (2005).

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d) (1997); 
38 C.F.R. § 4.56(d)(4) (2005).

Review of the appellant's service medical records reveals 
that she was assessed with a rectus abdominus strain for 
which she received physical therapy in February 1996.  In 
March 1996, the clinical assessment was resolving abdominal 
pain.  

The appellant underwent a VA medical examination in May 1996; 
she complained of mild pain in the mid-area of the abdomen 
that increased with sit-ups.  The examiner noted that the 
pain appeared to be in the rectus muscle of the stomach wall.  
The examiner rendered a diagnosis of rectus muscle strain of 
the abdomen.

The appellant underwent another VA medical examination in 
December 1997; she reported that she continued to have pain 
when she lifted.  On physical examination of the abdominal 
wall, there were no obvious defects, no protrusions and no 
masses.  The examiner did not feel any bulging or hernia.  

Review of the appellant's VA outpatient treatment reports 
reveals that physical examination of the appellant's abdomen 
in July 2000, August 2000, and March 2001, resulted in 
findings of a soft and non-tender abdomen.  That same finding 
was made in March 2002.

The appellant underwent another VA medical examination in 
September 2002; the examiner reviewed the claims file.  The 
appellant complained of recurrent pain in the abdomen.  She 
reported having no bowel abnormalities.  The examiner stated 
that there was no evidence of any herniation found and that 
no abnormalities were found on physical examination of the 
appellant.  The examiner further stated that the impression 
was that the appellant had had a muscle strain in service and 
that she rarely had problems with the abdomen currently as 
long as she did not lift over thirty pounds or perform sit-
ups.

The appellant underwent another VA medical examination in 
October 2003.  Physical examination revealed gross obesity.  
The examiner stated that there were no palpable organs or 
masses in the appellant's abdomen.  The examiner concluded 
that there was no evidence of any residuals of muscle injury 
or herniation.

After consideration of all of the evidence of record, the 
Board finds that the appellant's abdominal muscle injury 
residuals disability is at worst slight and does not 
approximate a moderate impairment.  The medical evidence of 
record does not indicate that the appellant experiences more 
than slight functional impairment.  The appellant's VA 
treatment records include no indication that the appellant 
was experiencing difficulties with her abdominal rectus 
muscle and the most recent VA medical examination resulted in 
a finding of no evidence of any residuals.  There are no 
scars; there is no loss of deep fascia or muscle substance, 
impairment of muscle tonus, loss of power or lowered 
threshold of fatigue when compared to the sound side.  As 
such, the appellant appears to have consistent complaints and 
objective findings of the cardinal signs or symptoms of 
muscle disability as defined by 38 C.F.R. § (a) (1997) and 
38 C.F.R. § 4.56(d) (2005), that correspond to the criteria 
of a slight muscle injury.  She does not have any cardinal 
signs or symptoms of muscle disability corresponding to the 
criteria of moderate muscle injury.  Even with consideration 
given to the historical record, the Board finds that the 
competent medical evidence, when considered in its entirety, 
shows that the abdominal muscle injury residuals remain 
slight and thus noncompensable.

The appellant has indicated that she should be assigned a 
compensable initial rating for her abdominal muscle injury 
disability.  However, the appellant, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition, as ascertained by reference to 
VA's schedule for rating disabilities.  Massey v. Brown, 7 
Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992) and Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Clark v. Derwinski, 2 Vet. App. 166 (1992).  

Competent medical evidence is required.  The medical evidence 
of record indicates no disabling manifestations from the 
service-connected abdominal muscle injury residuals.  These 
clinical assessments are considered persuasive as to the 
appellant's degree of impairment due to the muscle injury at 
issue because they consider the overall industrial impairment 
due to the associated injury residuals.  The appellant is not 
entitled to an initial compensable evaluation for her 
abdominal muscle injury residuals.

Notwithstanding the above discussion, a rating in excess of 
the zero percent evaluation for the abdominal muscle injury 
residuals could be granted if it was demonstrated that said 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that the abdominal muscle injury 
residuals disability presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The schedular evaluations in this case are not inadequate.  
As discussed above, there are higher ratings available for 
muscle injuries, but the required manifestations had not been 
shown in this case.  There is no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for her abdominal muscle injury 
residuals; nor has she required any extensive treatment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the abdominal muscle injury residuals that 
would render impractical the application of the regular 
schedular standards.  Consequently, referral of this case for 
consideration of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for an initial compensable evaluation for 
the abdominal muscle injury residuals have not been 
demonstrated.  Because the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

Finally, because this is an appeal from the initial rating 
for the abdominal muscle injury residuals disability, the 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record does not show varying 
levels of disability that would warrant changes in the rating 
assigned since April 3, 1996, and therefore does not support 
the assignment of any staged ratings for the abdominal muscle 
disability.








ORDER

An increased (compensable) initial disability rating for the 
residuals of an injury to Muscle Group XIX is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


